--------------------------------------------------------------------------------

Exhibit 10.3
EXHIBIT 3.2
FORM OF COMMON STOCK PURCHASE WARRANT
THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS PROVIDED HEREIN, MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFER, SALE, TRANSFER, PLEDGE OR
HYPOTHECATION IS PERMITTED UNDER RULE 144 OF THE ACT OR IS OTHERWISE EXEMPT FROM
SUCH REGISTRATION.
HEALTHWAYS, INC.
Common Stock Purchase Warrant
Warrant Shares:  [_______]                                Issue Date:
 [_______], 201_
THIS COMMON STOCK PURCHASE WARRANT (the "Warrant") certifies that, for value
received, CareFirst Holdings, LLC, its successors and permitted assigns
(together, "Holder") is entitled, at any time on or after the Issue Date
specified above and prior to 5:00 p.m., New York City time, on the fifth
anniversary of the Issue Date (the "Expiration Date"), to purchase from
Healthways, Inc., a Delaware corporation ("Company"), up to the number of fully
paid and non-assessable shares (the "Shares") of Common Stock, par value $0.001
per share, of Company (the "Common Stock") specified above (the "Warrant
Shares") at an initial exercise price of $[_______] per Share (the "Warrant
Exercise Price") or to convert this Warrant into Shares, in each case subject to
the provisions and upon the terms and conditions set forth in this Warrant. This
Warrant has been issued pursuant to an Investment Agreement, dated as of October
1, 2013, between Company and Holder (as it may be amended from time to time in
accordance with its terms, the "Investment Agreement").  Initially capitalized
terms not defined herein shall have the respective meanings assigned to them in
the Investment Agreement.
 
1.            EXERCISE.
 
1.1            Method of Exercise.  Holder may exercise this Warrant in whole or
in part to purchase Shares for cash by (a) delivering to Company, in accordance
with Section 6.2, a duly executed facsimile or electronic (pdf) copy of a Notice
of Exercise in substantially the form attached as Appendix 1 (or by delivery of
an original or copy of such Notice of Exercise by any other method permitted for
providing notices under Section 6.2) and (b) causing this Warrant to be
delivered to Company, in accordance with Section 6.2, as soon as reasonably
practicable on or following the date on which Notice of Exercise is delivered to
Company (but no later than within two Business Days following the date on which
the Notice of Exercise is delivered to Company).  Unless Holder is exercising
the conversion right provided for in Section 1.2, Holder shall, within three
Trading Days following the date of exercise as aforesaid, also deliver to
Company a certified or bank cashier's check, wire transfer of immediately
available funds (to an account designated by Company), or other form of payment
acceptable to Company, in the amount of the aggregate Warrant Exercise Price for
the Shares being purchased.
 
1.2            Conversion Right.  In lieu of exercising this Warrant to purchase
Shares for cash in accordance with Section 1.1, Holder may, at its option, from
time to time convert this Warrant, in whole or in part and without any
obligation to pay the Warrant Exercise Price, into that number of Shares
determined by dividing (x) the aggregate Fair Market Value of the Shares in
respect of which this Warrant is being converted minus the aggregate Warrant
Exercise Price of such Shares by (y) the Fair Market Value of one Share.  The
Fair Market Value of one Share shall be determined pursuant to Section 1.3, and
this Warrant shall automatically be deemed to be converted as provided in
Section 1.6.  Holder may exercise such conversion right under this Warrant in
whole or in part by (a) delivering to Company, in accordance with Section 6.2, a
duly executed facsimile or electronic (pdf) copy of a Notice of Exercise in
substantially the form attached as Appendix 1 (or by delivery of an original or
copy of such Notice of Exercise by any other method permitted for providing
notices under Section 6.2) and (b) causing this Warrant to be delivered to
Company, in accordance with Section 6.2, as soon as reasonably practicable on or
following the date on which Notice of Exercise is delivered to Company (but no
later than within two Business Days following the date on which the Notice of
Exercise is delivered to Company).

--------------------------------------------------------------------------------

1.3            Fair Market Value.  For purposes of this Warrant, "Fair Market
Value" shall mean, with respect to one Share for any date, the price determined
by the first of the following clauses that applies:  (a) the average of the
daily volume weighted average trading price of the Common Stock for the five
Trading Days immediately prior to such date on the Principal Trading Market, or
(b) if the Common Stock is not so listed or quoted, as reasonably determined by
the Company Board in good faith (provided, that in the event Holder's conversion
right under Section 1.2 is exercised or deemed exercised in connection with an
Acquisition, the Fair Market Value shall be determined based upon the cash and
fair market value of any securities and other consideration as would have been
paid for or in respect of each Share issuable (as of immediately prior to the
closing of the Acquisition) upon exercise of this Warrant as if such Share had
been issued and outstanding on and as of the closing of such Acquisition).
 
1.4            Delivery of Certificate and New Warrant.  Within three Trading
Days after Holder exercises under Section 1.1 or converts under Section 1.2 this
Warrant and, if applicable, Company receives payment of the aggregate Warrant
Exercise Price, Company shall deliver to Holder certificates (or
non-certificated Shares represented by book-entry on the records of Company or
Company's transfer agent (the "Book-Entry Shares")) for the Shares acquired
 and, if this Warrant has not been fully exercised or converted and has not
expired, a new warrant of like tenor representing the Shares not so acquired.
 The Shares shall be deemed to have been issued, and Holder or any other Person
designated by Holder to be named therein shall be deemed to have become a holder
of record of such Shares for all purposes as of the date this Warrant shall have
been exercised or converted.  If Company fails to deliver a certificate or
certificates (or Book-Entry Shares) for the Shares as provided herein, in
addition to any other remedy available to Holder hereunder, at law or in equity,
Holder shall have the right to rescind the exercise or conversion of this
Warrant.
 
1.5            Consolidation, Merger or Sale.  In case of any consolidation of
Company with, or merger of Company with or into, any other corporation or other
Person, or in case of any sale or conveyance of all or substantially all of the
assets of Company other than in connection with a plan of complete liquidation
of Company (collectively, an "Acquisition"), adequate provision shall be made
whereby Holder shall have the right to acquire and receive upon exercise or
conversion of this Warrant in lieu of or in addition to (as the case may be) the
shares of Common Stock immediately theretofore acquirable upon the exercise or
conversion of this Warrant, such shares of capital stock, securities or property
as may be issued or payable with respect to or in exchange for the number of
shares of Common Stock immediately theretofore acquirable and receivable upon
exercise or conversion of this Warrant if such consolidation, merger, sale or
conveyance had not taken place. In any such case, Company shall make appropriate
provision to insure that the provisions of this Section 1.5 shall thereafter be
applicable as nearly as may be in relation to any shares of capital stock,
securities or property thereafter deliverable upon the exercise or conversion of
this Warrant.  If an exercise or conversion of this Warrant shall be made in
connection with any Acquisition, such exercise or conversion may at Holder's
election be conditioned upon the consummation of such Acquisition, in which case
such exercise or conversion shall not be deemed to be effective until
immediately prior to the consummation of such Acquisition.
 
1.6            Automatic Conversion upon Expiration.  So long as the Fair Market
Value of one Share (or other security issuable upon the exercise hereof) as
determined in accordance with Section 1.3 above is then greater than the Warrant
Exercise Price then in effect and Holder shall not have notified Company in
writing to the contrary prior to such automatic conversion, this Warrant shall,
to the extent not previously exercised or converted, automatically be deemed to
have been fully converted pursuant to Section 1.2 above (even if not
surrendered) as of immediately before any expiration, termination or
cancellation of this Warrant, and Company shall promptly deliver a certificate
representing the Shares (or such other securities) issued upon such conversion,
or any consideration payable in respect of such Shares in connection with an
Acquisition, if applicable, to Holder.
 
2.            ADJUSTMENTS TO THE SHARES.
 
2.1            Stock Dividends, Splits, Etc.  If, at any time while this Warrant
is outstanding, Company declares or pays a dividend or other distribution on the
outstanding shares of the Common Stock payable in additional shares of the
Common Stock or other securities (including rights to acquire securities), then
upon exercise or conversion of this Warrant, for each Share acquired, Holder
shall receive, without cost to Holder, the total number of shares of Common
Stock or the total number and kind of other securities, as applicable, to which
Holder would have been entitled had Holder held such Shares as of the date on
which a record is taken for such dividend or other distribution.  If Company
subdivides the outstanding shares of the Common Stock by reclassification or
otherwise into a greater number of shares, the number of Shares purchasable
hereunder shall be proportionately increased and the Warrant Exercise Price
shall be proportionately decreased as of the date on which a record is taken for
such subdivision.  If the outstanding shares of the Common Stock are combined or
consolidated, by reclassification or otherwise, into a lesser number of shares,
the Warrant Exercise Price shall be proportionately increased and the number of
Shares shall be proportionately decreased as of the date on which a record is
taken for such combination or consolidation.

--------------------------------------------------------------------------------

2.2            Reorganization, Reclassification, Exchange, Conversion or
Substitution.  Upon any reorganization, reclassification (other than a
subdivision, combination or consolidation referred to in Section 2.1), exchange,
conversion, substitution or similar event affecting the outstanding shares of
the Common Stock at any time while this Warrant is outstanding, Holder shall be
entitled to receive, upon exercise or conversion of this Warrant, the number and
kind of securities and property that Holder would have received for the Shares
if this Warrant had been exercised in full immediately before such
reorganization, reclassification, exchange, conversion, substitution or similar
event, at an aggregate Warrant Exercise Price not exceeding the aggregate
Warrant Exercise Price in effect as of immediately prior thereto.  Promptly
following written request from Holder, Company or its successor shall issue to
Holder a certificate pursuant to Section 2.7 setting forth the number, class and
series or other designation of such new securities or other property issuable
upon exercise or conversion of this Warrant as a result of such reorganization,
reclassification, exchange, conversion, substitution or similar event.  The
provisions of this Section 2.2 shall similarly apply to successive
reorganizations, reclassifications, exchanges, conversions, substitutions, and
similar events.
 
2.3            Distributions.  If Company, at any time while this Warrant is
outstanding, shall distribute to all holders of Common Stock evidences of its
indebtedness or other assets (excluding (a) evidences of indebtedness and other
assets referred to in Section 2.1 or Section 2.2 above, and (b) dividends or
distributions paid in cash), then in each such case the Warrant Exercise Price
shall be adjusted by multiplying the Warrant Exercise Price in effect
immediately prior to the record date fixed for determination of stockholders
entitled to receive such distribution by a fraction of which the denominator
shall be the Fair Market Value determined as of the record date mentioned above
and of which the numerator shall be such Fair Market Value on such record date
less the then per share fair market value at such record date of the portion of
such evidences of indebtedness or assets so distributed with respect to one
outstanding share of Common Stock as determined by the Company Board in good
faith.
 
2.4            No Impairment.  Company shall not, by amendment of its
Certificate of Incorporation or through any reorganization, recapitalization,
transfer of assets, consolidation, merger, share exchange, dissolution, issue,
sale of securities, closing of its stockholder books and records, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed under this Warrant by Company, but shall
at all times in good faith assist in carrying out of all the provisions of this
Section 2 and in taking all such actions as may be necessary or appropriate to
protect Holder's rights under this Warrant against impairment.
 
2.5            Fractional Shares.  No fractional Share shall be issuable upon
exercise or conversion of this Warrant and the number of Shares to be issued
shall be rounded down to the nearest whole Share.  If a fractional share
interest arises upon any exercise or conversion of this Warrant, Company shall
eliminate such fractional share interest by paying Holder cash in the amount
computed by multiplying the fractional interest by the Fair Market Value (as
determined pursuant to Section 1.3) of a full Share.
 
2.6            Certificate as to Adjustments.  Upon each adjustment of the
Warrant Exercise Price, the Common Stock and/or number of Shares, or upon the
occurrence of any transaction or event described in this Section 2, Company
shall promptly notify Holder thereof in writing, and, at Company's expense,
promptly compute such adjustment, and furnish Holder with a certificate of its
Chief Financial Officer setting forth such adjustment and the facts upon which
such adjustment is based. Company shall, upon written request, furnish Holder a
certificate setting forth the Warrant Exercise Price, Common Stock and number of
Shares in effect upon the date thereof and the series of adjustments leading to
such Warrant Exercise Price, Common Stock and number of Shares.
 
3.            CERTAIN AGREEMENTS.  Company hereby covenants and agrees as
follows:
 
3.1            Shares to be Fully Paid. All Warrant Shares shall, upon issuance
in accordance with the terms of this Warrant, be duly and validly issued, fully
paid and non-assessable and not subject to the preemptive or other similar
rights of the stockholders of Company.
 
3.2            Reservation of Shares. Until the Expiration Date, Company at all
times shall have authorized, and reserved for the purpose of issuance upon
exercise of this Warrant, a sufficient number of shares of Common Stock to
provide for the exercise of this Warrant in full.
 
3.3            Successors and Assigns. This Warrant shall be binding upon any
entity succeeding to Company by merger, consolidation, or acquisition of all or
substantially all Company's assets or all or substantially all of Company's
outstanding capital stock or otherwise.

--------------------------------------------------------------------------------

3.4            Issue Tax. The issuance of certificates for Warrant Shares upon
the exercise or conversion of this Warrant shall be made without charge to
Holder or such Warrant Shares for any issuance tax or other costs in respect
thereof, provided that Company shall not be required to pay any tax which may be
payable in respect of any transfer involved in the issuance and delivery of any
certificate in a name other than Holder.
 
3.5            No Rights or Liabilities as a Stockholder. This Warrant shall not
entitle Holder to any voting rights or other rights as a stockholder of Company.
No provision of this Warrant, in the absence of affirmative action by Holder to
purchase Warrant Shares, and no mere enumeration herein of the rights or
privileges of Holder, shall give rise to any liability of Holder for the Warrant
Exercise Price or as a stockholder of Company, whether such liability is
asserted by Company or by creditors of Company.
 
4.            TRANSFER AND REPLACEMENT OF WARRANT.
 
4.1            Restriction on Transfer. This Warrant and the rights granted to
Holder are transferable and assignable, in whole or in part, upon surrender of
this Warrant, together with a properly executed assignment in substantially the
form attached as Appendix 2, at the office or agency of Company referred to in
Section 4.4, provided, however, that (a) any transfer or assignment to an
Affiliate of Holder shall be subject to the conditions set forth in Sections
6.11, 7.1(e) and 8 of the Investment Agreement and (b) during the Restricted
Period, Holder shall not transfer or assign this Warrant or the rights granted
to Holder to any Person other than an Affiliate of Holder.  Until due
presentment for registration of transfer on the books of Company, Company may
treat the registered holder hereof as the owner and Holder for all purposes, and
Company shall not be affected by any notice to the contrary.
 
4.2            Replacement of Warrant. Upon receipt of evidence reasonably
satisfactory to Company of the loss, theft, destruction or mutilation of this
Warrant and, in the case of any such loss, theft or destruction, upon delivery
of an indemnity agreement reasonably satisfactory in form and amount to Company,
or, in the case of any such mutilation, upon surrender and cancellation of this
Warrant, Company, at its expense, shall execute and deliver, in lieu thereof, a
new Warrant of like tenor.
 
4.3            Cancellation; Payment of Expenses. Upon the surrender of this
Warrant in connection with any transfer, exchange or replacement, this Warrant
shall be promptly canceled by Company. Company shall pay all taxes (other than
securities transfer taxes) and all other expenses (other than legal expenses, if
any, incurred by Holder or transferees) and charges payable in connection with
the preparation, execution, and delivery of a new Warrant issued to Holder or
transferees, as applicable.
 
4.4            Register. Company shall maintain, at its principal executive
offices (or such other office or agency of Company as it may designated by
notice to Holder), a register for this Warrant, in which Company shall record
the name and address of the Person in whose name this Warrant has been issued,
as well as the name and address of each transferee and each prior owner of this
Warrant.
 
5.            REGISTRATION RIGHTS.  The shares of Common Stock issuable upon
exercise or conversion of this Warrant shall be "Registrable Common Shares"
under that certain Registration Rights Agreement, dated as of October 1, 2013,
by and between Company and Holder.
 
6.            MISCELLANEOUS.
 
6.1            Term.  This Warrant is exercisable or convertible in whole or in
part at any time and from time to time on or before the Expiration Date.
 
6.2            Notices.   All notices, demands, requests, consents or other
communications to be given or delivered under or by reason of the provisions of
this Warrant shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or: (a) personal delivery to the party to be notified,
(b) when sent, if sent by electronic mail or facsimile during normal business
hours of the recipient, and if not sent during normal business hours, then on
the next Business Day, in each case with electronic confirmation of receipt, (c)
five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) Business Day after deposit
with a nationally recognized overnight courier, freight prepaid, specifying next
business day delivery, with written verification of receipt.  If any time period
for giving notice or taking action hereunder expires on a day that is not a
Business Day, the time period shall automatically be extended to the Business
Day immediately following such day.  Such notices, demands, requests, consents
and other communications shall be sent to the following Persons at the following
addresses.

--------------------------------------------------------------------------------


if to Company, to:


Healthways, Inc.
701 Cool Springs Blvd.
Franklin, TN  37067
Attention: General Counsel
Fax: 615-778-0486
Email:  Mary.Flipse@healthways.com
 
if to Holder, to:


CareFirst Holdings, LLC
1501 Clinton Street
Baltimore, Maryland 21224
Attention: Executive Vice President, General Counsel and Corporate Secretary
Fax: 410-505-6654
Email:  Meryl.Burgin@CareFirst.com
 
6.3            Waivers.  The rights and remedies provided for herein are
cumulative and not exclusive of any right or remedy that may be available to
Holder whether at law, in equity, or otherwise.  No delay, forbearance, or
neglect by Holder, whether in one or more instances, in the exercise of any
right, power, privilege, or remedy hereunder or in the enforcement of any term
or condition of this Warrant shall constitute or be construed as a waiver
thereof.  No waiver of any provision hereof, or consent required hereunder, or
any consent or departure from this Warrant, shall be valid or binding unless
expressly and affirmatively made in writing and duly executed by Holder.  No
waiver shall constitute or be construed as a continuing waiver or a waiver in
respect of any subsequent breach, either of similar or different nature, unless
expressly so stated in such writing.
 
6.4            Specific Enforcement.  The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Warrant were
not performed in accordance with their specific intent or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Warrant and to enforce specifically the terms and provisions hereof, in addition
to any other remedy to which they may be entitled by law or equity.
 
6.5            Counterparts.  This Warrant may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together shall constitute one
and the same Warrant.  Counterparts may be delivered via facsimile, electronic
mail (including pdf) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.
 
6.6            Governing Law.  This Warrant shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.
 
6.7            Successors and Assigns.  Except as provided in Section 4, this
Warrant and the rights and obligations hereunder shall not be assigned,
delegated, or otherwise transferred (whether by operation of law, by contract,
or otherwise) without the prior written consent of the other party hereto;
provided, however, that Holder may, without obtaining the prior written consent
of Company, assign, delegate, or otherwise transfer its rights and obligations
hereunder to any Affiliate of Holder; and provided further that any such
assignment, delegation or transfer to an Affiliate of Holder shall not release
Holder from its obligations hereunder.  Company shall execute such
acknowledgements of such assignments in such form as Holder may from time to
time reasonably request.  Any attempted assignment, delegation, or transfer in
violation of this Section 6.7 shall be void and of no force or effect.
 
6.8            Amendment.  This Warrant may be amended, modified, or
supplemented only pursuant to a written instrument making specific reference to
this Warrant and signed by Company and Holder.

--------------------------------------------------------------------------------

6.9            Severability.  Whenever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant is held to be invalid or
unenforceable in any respect, such invalidity or unenforceability shall not
render invalid or unenforceable any other provision of this Warrant.
 
6.10            Descriptive Headings; No Strict Construction.  The descriptive
headings of this Warrant are inserted for convenience only and do not constitute
a substantive part of this Warrant. The parties to this Warrant have
participated jointly in the negotiation and drafting of this Warrant. If an
ambiguity or question of intent or interpretation arises, this Warrant shall be
construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Warrant. The parties agree that
prior drafts of this Warrant shall be deemed not to provide any evidence as to
the meaning of any provision hereof or the intention of the parties hereto with
respect to this Warrant.
 [signature page follows]



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have duly executed and delivered this Common
Stock Purchase Warrant by their duly authorized representatives as of the date
first above written.




 
COMPANY
 
HEALTHWAYS, INC.
 
 
By: _________________________________
 
Name:
 
Title:
 



 
HOLDER
 
CAREFIRST HOLDINGS, LLC
 
 
By:_________________________________
 
Name:
 
Title:
 
 




--------------------------------------------------------------------------------

APPENDIX 1


NOTICE OF EXERCISE


TO:  HEALTHWAYS, INC.


1.            The undersigned hereby elects to purchase _____ Shares of the
Common Stock of Healthways, Inc. pursuant to the terms of the attached Common
Stock Purchase Warrant (the "Warrant") issued to the undersigned (or the
undersigned's predecessor or assignor), and shall tender payment of the exercise
price in full in accordance with the terms of the Warrant.


2.            Payment shall take the form of (check applicable box):


[   ]            in lawful money of the United States; or



[   ] the cancellation of such number of Shares as is necessary, in accordance
with the formula set forth in Section 1.2 of the Warrant, to exercise the
Warrant with respect to the maximum number of Shares purchasable pursuant to the
cashless exercise procedure set forth in Section 1.2 of the Warrant.



3.            Please issue a certificate or certificates (or Book-Entry Shares)
representing said Shares in the name of the undersigned or in such other name as
is specified below:


                                                                                                                                                                    



The Shares shall be delivered by physical delivery of a certificate (or
Book-Entry Shares) to:


                                                                                                                                                                    

                                                                                                                                                                    

                                                                                                                                                                    



[SIGNATURE OF HOLDER]


Name of
Holder:                                                                                                                                                                      
Signature of Authorized Signatory of
Holder:                                                                                                                                                                      
Name of Authorized
Signatory:                                                                                                                                                                      
Title of Authorized
Signatory:                                                                                                                                                                      
Date:                                                                                                                                                                      




Date of exercise under Section 1.1 of the Warrant or date of exercise of
conversion right under Section 1.2 of the Warrant is the date this Notice is
deemed effectively given under Section 6.2 of this Warrant.





--------------------------------------------------------------------------------


 
APPENDIX 2


ASSIGNMENT FORM


(To Assign the foregoing Warrant, execute
this form and supply required information.
Do not use this form to exercise the Warrant.)




FOR VALUE RECEIVED,


(check first box OR fill in number of Shares in second box)


[___] all of the Warrant


OR


[__________] shares of the foregoing Warrant


and all rights evidenced thereby are hereby assigned to:


________________________________________________________ whose address is
____________________________________________________________________________________________________________________________________________.


Dated:____________________, _________


Holder's Signature: _________________________


Holder's Address: __________________________
      __________________________









--------------------------------------------------------------------------------